



COURT OF APPEAL FOR ONTARIO

CITATION: Dorr Capital Corporation v.
    Kingwood River Walk Homes Limited (Kingwood Homes), 2019 ONCA 701

DATE: 20190909

DOCKET: C66475

Strathy C.J.O., MacPherson and
    Tulloch JJ.A.

BETWEEN

Dorr Capital Corporation

Plaintiff
(Respondent)

and

Kingwood River Walk Homes
    Limited c.o.b. Kingwood Homes, Kingwood Hilltop Estates Limited, 2447281
    Ontario Limited,John William Martin and Louis Yordanou

Defendants
(Appellants)

David T. Woodfield, for the appellants

Varoujan Arman, for the respondent

Heard: September 5, 2019

On appeal from the judgment of Justice Peter
    J. Cavanagh of the Superior Court of Justice, dated January 2, 2019.

APPEAL BOOK ENDORSEMENT

[1]

This appeal concerns the interpretation of a
    commercial loan contained in two letter agreements. The appellants acknowledge
    that the
Sattva
standard of review applies. Their submission is
    essentially that the summary judgment judge erred in law by failing to give
    full effect to all the terms of the two letter agreements, and to read them
    harmoniously.

[2]

While this might well constitute an extricable
    error of law, the appellants submission narrows down to a disagreement with
    the summary judgment judges interpretation of the language of the two letter
    agreements.

[3]

In our view, that interpretation, particularly
    as set out at paras. 67-72 of his reasons, was reasonable, informed by the
    factual matrix and commercially sound.

[4]

The appeal is therefore dismissed. Costs to the
    respondent fixed at $7,500, all inclusive.


